     Case 2:19-cv-01545-MCE-AC Document 68 Filed 09/07/21 Page 1 of 14


1

2

3

4

5

6

7

8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    CRYSTAL R. SANCHEZ,                                 No. 2:19-cv-01545-MCE-AC
12                        Plaintiff,
13            v.                                          MEMORANDUM AND ORDER
14    COUNTY OF SACRAMENTO,
      SACRAMENTO COUNTY SHERIFF’S
15    DEPARTMENT, SCOTT R. JONES,
      and DAREN D. ALLBEE,
16
                          Defendants.
17

18

19          Through this action, Plaintiff Crystal R. Sanchez (“Plaintiff”) seeks to recover

20   damages against the County of Sacramento (“County”), the Sacramento County Sheriff’s

21   Department (“SCSD”), Sheriff Scott R. Jones (“Jones”), and Deputy Daren D. Allbee

22   (“Allbee”) (collectively “Defendants”) for violations of various rights arising under both

23   state and federal law. First Amended Complaint (“FAC”), ECF No. 46. Presently before

24   the Court is Defendants’ Motion to Dismiss/Strike Plaintiff’s FAC, which Plaintiff timely

25   opposed. ECF Nos. 51, 53. For the reasons that follow, Defendants’ Motion is

26   GRANTED in part and DENIED in part.1

27
             1 Because oral argument would not have been of material assistance, the Court ordered this
28   matter submitted on the briefs. See E.D. Cal. Local Rule 230(g).
                                                         1
     Case 2:19-cv-01545-MCE-AC Document 68 Filed 09/07/21 Page 2 of 14


1                                                BACKGROUND2

2

3           Plaintiff is affiliated with several organizations whose mission is to assist

4    homeless individuals. For months prior to May 2019, Plaintiff was assisting homeless

5    persons on an undeveloped lot on the 5700 block of Stockton Boulevard in Sacramento

6    County. Plaintiff alleges that she had several encounters with Deputy Allbee during this

7    time, including when he threatened to arrest her while she was protesting law

8    enforcement clearing homeless people from the area.

9           On May 17, 2019, Plaintiff heard that SCSD deputies were making arrests in the

10   area and she returned to the Stockton Boulevard location. According to Plaintiff, Allbee

11   called her by name, immediately handcuffed her, and accused her of driving without a

12   valid California Driver’s License. Allbee then informed Plaintiff that, incident to her

13   arrest, he was going to have her vehicle towed and impounded, despite the presence of

14   several individuals with valid driver’s licenses who purportedly offered to take custody of

15   the vehicle. Prior to the vehicle being towed, Allbee searched it and its contents,

16   including Plaintiff’s purse. According to Plaintiff, to date she lacks the necessary funds

17   to obtain release of her vehicle, which remains impounded.

18          Plaintiff thereafter initiated this action alleging claims for: (1) Retaliation in

19   violation of the First Amendment to the United States Constitution (first cause of action);

20   (2) False Detention/Arrest in violation of the Fourth Amendment (second cause of
21   action); (3) Unreasonable Search and Seizure in violation of the Fourth Amendment

22   (third and fourth causes of action); (4) False Detention/Arrest under the California

23   Constitution (fifth cause of action); (5) Unreasonable Search and Seizure under the

24   California Constitution (sixth and seventh causes of action); (6) violation of California’s

25   Bane Act, Cal. Civ. Code § 52.1 (eighth cause of action); (7) False Imprisonment (ninth

26   cause of action); (8) Trespass (tenth cause of action); (9) Intentional Infliction of
27   Emotional Distress (“IIED”) (eleventh cause of action); and (10) Negligence (twelfth

28          2   The material facts of this matter are provided from the FAC ¶¶ 20-37.
                                                            2
     Case 2:19-cv-01545-MCE-AC Document 68 Filed 09/07/21 Page 3 of 14


1    cause of action). Defendants now seek to strike certain elements of Plaintiff’s

2    allegations and to dismiss the entire FAC.3

3

4                                                    STANDARD

5

6           A.        Motion to Dismiss

7           On a motion to dismiss for failure to state a claim under Federal Rule of Civil

8    Procedure (“FRCP”) 12(b)(6), all allegations of material fact must be accepted as true

9    and construed in the light most favorable to the nonmoving party. Cahill v. Liberty Mut.

10   Ins. Co., 80 F.3d 336, 337-38 (9th Cir. 1996). Rule 8(a)(2) “requires only ‘a short and

11   plain statement of the claim showing that the pleader is entitled to relief’ in order to ‘give

12   the defendant fair notice of what the . . . claim is and the grounds upon which it rests.’”

13   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson,

14   355 U.S. 41, 47 (1957)). A complaint attacked by a Rule 12(b)(6) motion to dismiss

15   does not require detailed factual allegations. However, “a plaintiff’s obligation to provide

16   the grounds of his entitlement to relief requires more than labels and conclusions, and a

17   formulaic recitation of the elements of a cause of action will not do.” Id. (internal citations

18   and quotation marks omitted). A court is not required to accept as true a “legal

19   conclusion couched as a factual allegation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

20   (quoting Twombly, 550 U.S. at 555). “Factual allegations must be enough to raise a right
21   to relief above the speculative level.” Twombly, 550 U.S. at 555 (citing 5 Charles Alan

22   Wright & Arthur R. Miller, Federal Practice and Procedure § 1216 (3d ed. 2004) (stating

23   that the pleading must contain something more than “a statement of facts that merely

24   creates a suspicion [of] a legally cognizable right of action”)).

25          Furthermore, “Rule 8(a)(2) . . . requires a showing, rather than a blanket

26   assertion, of entitlement to relief.” Twombly, 550 U.S. at 555 n.3 (internal citations and
27   quotation marks omitted). Thus, “[w]ithout some factual allegation in the complaint, it is

28          3   Defendants did not seek to dismiss claims five, six, seven, or ten.
                                                             3
     Case 2:19-cv-01545-MCE-AC Document 68 Filed 09/07/21 Page 4 of 14


1    hard to see how a claimant could satisfy the requirements of providing not only ‘fair

2    notice’ of the nature of the claim, but also ‘grounds’ on which the claim rests.” Id. (citing

3    Wright & Miller, supra, at 94, 95). A pleading must contain “only enough facts to state a

4    claim to relief that is plausible on its face.” Id. at 570. If the “plaintiffs . . . have not

5    nudged their claims across the line from conceivable to plausible, their complaint must

6    be dismissed.” Id. However, “[a] well-pleaded complaint may proceed even if it strikes a

7    savvy judge that actual proof of those facts is improbable, and ‘that a recovery is very

8    remote and unlikely.’” Id. at 556 (quoting Scheuer v. Rhodes, 416 U.S. 232, 236

9    (1974)).

10          B.      Motion to Strike

11          The Court may strike from a pleading “an insufficient defense or any redundant,

12   immaterial, impertinent, or scandalous matter.” Fed. R. Civ. P. 12(f). “The function of a

13   12(f) motion to strike is to avoid the expenditure of time and money that must arise from

14   litigating spurious issues by dispensing with those issues prior to trial.” Whittlestone,

15   Inc. v. Handi-Craft Co., 618 F.3d 970, 973 (9th Cir. 2010) (cleaned up). “Motions to

16   strike are generally disfavored and should not be granted unless the matter to be

17   stricken clearly could have no possible bearing on the subject of the litigation.” Holmes .

18   Elec. Document Processing, Inc., 966 F. Supp. 2d 925, 930 (N.D. Cal. 2013) (cleaned

19   up).

20          C.     Leave to Amend
21          A court granting a motion to dismiss a complaint must then decide whether to

22   grant leave to amend. Leave to amend should be “freely given” where there is no

23   “undue delay, bad faith or dilatory motive on the part of the movant, . . . undue prejudice

24   to the opposing party by virtue of allowance of the amendment, [or] futility of the

25   amendment . . . .” Foman v. Davis, 371 U.S. 178, 182 (1962); Eminence Capital, LLC v.

26   Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003) (listing the Foman factors as those to
27   be considered when deciding whether to grant leave to amend). Not all of these factors

28   merit equal weight. Rather, “the consideration of prejudice to the opposing party . . .
                                                       4
     Case 2:19-cv-01545-MCE-AC Document 68 Filed 09/07/21 Page 5 of 14


1    carries the greatest weight.” Id. (citing DCD Programs, Ltd. v. Leighton, 833 F.2d 183,

2    185 (9th Cir. 1987)). Dismissal without leave to amend is proper only if it is clear that

3    “the complaint could not be saved by any amendment.” Intri-Plex Techs. v. Crest Group,

4    Inc., 499 F.3d 1048, 1056 (9th Cir. 2007) (citing In re Daou Sys., Inc., 411 F.3d 1006,

5    1013 (9th Cir. 2005); Ascon Props., Inc. v. Mobil Oil Co., 866 F.2d 1149, 1160 (9th Cir.

6    1989) (“Leave need not be granted where the amendment of the complaint . . .

7    constitutes an exercise in futility . . . .”)).

8

9                                                    ANALYSIS

10

11           A.      Plaintiff’s Federal Claims
12                   1.       False Detention / Arrest Under the Fourth Amendment (Second
                              Cause of Action)
13

14           Plaintiff contends her arrest was unlawful because it was not supported by

15   probable cause. Indeed, an officer who conducts “an arrest without probable cause

16   violates the Fourth Amendment and gives rise to a claim for damages under [42 U.S.C.]

17   § 1983.” Rosenbaum v. Washoe Cty., 663 F.3d 1071, 1076 (9th Cir. 2011) (citation

18   omitted). “An officer has probable cause to make a warrantless arrest,” however, “when

19   the facts and circumstances within his knowledge are sufficient for a reasonably prudent

20   person to believe that the suspect has committed a crime.” Id. As is relevant here, the
21   California Vehicle Code prohibits operating a motor vehicle on a suspended driver’s

22   license, so long as the driver has proper notice. Cal. Veh. Code § 14601.1(a); cf. Cal.

23   Veh. Code § 12500 (driving without a valid license).

24           Plaintiff has acknowledged that she was driving without a license at the time of

25   her arrest. See Reply, ECF No. 54 at 6. Even so, she contends that Allbee was not

26   privy to that fact because he did not see her driving the vehicle.4 Opp’n at 12 (citing FAC
27           4 Plaintiff’s additional arguments (e.g., that she had previously interacted with Allbee and that other

     drivers were present to take custody of the vehicle) have no bearing on the probable cause analysis.
28   Under the Fourth Amendment, the reasonableness of a police seizure is not measured by the officer’s
                                                            5
     Case 2:19-cv-01545-MCE-AC Document 68 Filed 09/07/21 Page 6 of 14


1    at 7). Under federal law, a probable cause determination is not dependent on the officer

2    being present when a suspect committed a misdemeanor. “Rather, the crucial inquiry is

3    whether [the officer] had probable cause to make the arrest.” Barry v. Fowler, 902 F.2d

4    770, 772 (9th Cir. 1990). Here, the facts as alleged plausibly state a claim that Allbee

5    lacked probable cause to arrest Plaintiff. Accordingly, Defendants’ Motion to Dismiss as

6    to False Detention / Arrest (Claim Two) is DENIED.

7                    2.       Retaliation Under the First Amendment (First Cause of Action)

8            Plaintiff next contends that the constitutional violations alleged occurred in

9    retaliation for her protesting removal of homeless individuals earlier in the month.

10   Defendants contend that the FAC fails to state such a claim because under the facts as

11   alleged, Allbee had probable cause for Plaintiff’s arrest. Given this Court’s finding to the

12   contrary above, Defendant’s argument here is unpersuasive. Accordingly, Defendants’

13   Motion to Dismiss Plaintiff’s retaliation claim is DENIED.

14                   3.       Unreasonable Search and Seizure Under the Fourth
                              Amendment (Third and Fourth Causes of Action)
15

16           Defendants move to dismiss both of these claims, arguing that the search and

17   seizure of Plaintiff’s vehicle and purse were valid inventory searches incident to the

18   vehicle being impounded. The California Vehicle Code allows a peace officer to

19   impound a vehicle when it is “found upon a highway or public . . . property and a peace

20   officer has probable cause to believe that the vehicle was used as the means of
21   committing a public offense.” Cal. Veh. Code § 22655.5; see also Cal. Veh. Code

22   § 22651(p) (allowing removal if “the peace officer issues the driver of a vehicle a notice

23   to appear for a violation of Section 12500, 14601, 14601.1, 14601.2, 14601.3, 14601.4,

24   14601.5, or 14604, and the vehicle is not impounded pursuant to Section 22655.5”).

25   “Under the [Fourth Amendment] community caretaking exception, police officers may

26
     “actual motivations,” so long as the legal motivation was objectively reasonable. Whren v. United States,
27   517 U.S. 806, 813 (1996). Nor has the Court uncovered any authority standing for the proposition that an
     officer must survey a crowd for lawful drivers prior to arresting an individual on suspicion of driving on a
28   suspended license.
                                                            6
     Case 2:19-cv-01545-MCE-AC Document 68 Filed 09/07/21 Page 7 of 14


1    impound vehicles that jeopardize public safety and the efficient movement of vehicular

2    traffic.” United States v. Cervantes, 703 F.3d 1135, 1141 (9th Cir. 2012) (cleaned up).

3    The Supreme Court has consistently allowed inventory searches of “automobiles

4    impounded or otherwise in lawful police custody where the process is aimed at securing

5    or protecting the car and its contents.” S. Dakota v. Opperman, 428 U.S. 364, 373

6    (1976) (recognizing the community caretaking function).

7            But the power to search and impound a vehicle is not limitless. To the contrary,

8    “[o]nce [a plaintiff] [is] able to provide a licensed driver who could take possession of the

9    [vehicle], [a defendant’s] community caretaking function [is] discharged.” See

10   Sandoval v. Cty. of Sonoma, 912 F.3d 509, 516 (9th Cir. 2018). In this case, Plaintiff

11   has plausibly alleged that impounding her vehicle was unconstitutional because other

12   licensed drivers were available and offered to take custody. Neither a showing that there

13   was probable cause for Plaintiff’s arrest, if it had been made, or that Deputy Allbee’s

14   decision complied with state law are sufficient to undermine this conclusion. See id. at

15   515-16; Miranda v. City of Cornelius, 429 F.3d 858, 864 n.4 (9th Cir. 2005) (holding that

16   probable cause of a vehicle violation, standing alone, is not a sufficiently reasonable

17   justification for impoundment under the Fourth Amendment).5 Accordingly, considering

18   the allegations in the light most favorable to Plaintiff,6 the Court finds that she pled

19   sufficient facts supporting the conclusions that the seizure and subsequent search of her

20   vehicle were unjustified. See Brewster v. Beck, 859 F.3d 1194, 1196-97 (9th Cir. 2017).
21   ///

22           5 The purse was confiscated because it was in the vehicle, and its search and seizure are thus
23   invalid as well.

              6 For example, although it is not explicit in the FAC, the Court infers that Plaintiff, who avers that to
24
     date she still cannot afford to pay for the release of her vehicle, authorized Deputy Allbee to turn her car
     over to any of a number of the individuals who offered to do so. It would likely be problematic to Plaintiff’s
25   claim if she could not show that she affirmatively consented to having Allbee turn over the car to a
     qualified third party. Clearly, law enforcement officers are not liable for failing to give custody of a vehicle
26   to an unrelated party merely because they are licensed — if anything, the opposite may be true. Cf.
     Sandoval, 912 F.3d at 516 (“Once [the unlicensed driver] was able to provide a licensed driver who could
27   take possession of the truck, the City’s community caretaking function was discharged.”) (emphasis
     added). Given the facts presented in the FAC, however, the Court finds Plaintiff’s allegations are sufficient
28   to move forward.
                                                              7
     Case 2:19-cv-01545-MCE-AC Document 68 Filed 09/07/21 Page 8 of 14


1    Defendants’ Motion to Dismiss Claims Three (Unreasonable Seizure) and Four

2    (Unreasonable Search) is DENIED.

3                  4.     Monell Liability

4           Defendants also seek to dismiss all of Plaintiff’s federal claims to the extent they

5    are based on a Monell theory of liability. Municipalities and local officials cannot be

6    vicariously liable for the conduct of their employees under § 1983, but rather are only

7    “responsible for their own illegal acts.” Connick v. Thompson, 563 U.S. 51, 60 (2011)

8    (citing Monell v. New York City Department of Social Services, 436 U.S. 658, 665-83

9    (1978)). In other words, a municipality may only be liable where it individually caused a

10   constitutional violation via “execution of government’s policy or custom, whether by its

11   lawmakers or by those whose edicts or acts may fairly be said to represent official

12   policy.” Monell, 436 U.S. at 694. The Supreme Court has made clear that plaintiffs may

13   not merely state that a municipal employee wronged them to achieve success on a

14   Monell claim: “Where a plaintiff claims that the municipality has not directly inflicted an

15   injury, but nonetheless has caused an employee to do so, rigorous standards of

16   culpability and causation must be applied to ensure that the municipality is not held liable

17   solely for the actions of its employee.” Bd. of Cty. Comm’rs of Bryan Cty., Okl. v. Brown,

18   520 U.S. 397, 405 (1997) (emphasis added). Following Twombly and Iqbal, the Ninth

19   Circuit Court of Appeals held that Monell plaintiffs must provide allegations that are not

20   mere recitations of the elements of such a claim, and such facts must plausibly suggest
21   entitlement to relief. AE ex rel. Hernandez v. Cty. of Tulare, 666 F.3d 631, 637 (9th Cir.

22   2012); see, e.g., Dougherty v. City of Covina, 654 F.3d 892, 900-01 (9th Cir. 2011).

23          There is no magic number of incidents that a plaintiff must plead in order to

24   proceed with a Monell claim. See Gonzalez v. County of Merced, 289 F. Supp. 3d 1094,

25   1099 (E.D. Cal. 2017). However, the offer of “multiple incidents of alleged violations” is

26   often adequate at the motion to dismiss stage. See Bagley v. City of Sunnyvale,
27   No. 16-CV-02250-JSC, 2017 WL 5068567, at *5 (N.D. Cal. Nov. 3, 2017) (collecting

28   cases). A plaintiff providing sufficiently similar allegations in a related timeframe that
                                                    8
     Case 2:19-cv-01545-MCE-AC Document 68 Filed 09/07/21 Page 9 of 14


1    resulted in a finding of liability or settlement may be sufficient to “plausibly allege the

2    existence of a policy or custom pursuant to Monell.” Est. of Osuna v. Cty. of Stanislaus,

3    392 F. Supp. 3d 1162, 1173-74 (E.D. Cal. 2019).

4            Here, Plaintiff pled numerous incidents of plausible deputy misconduct within the

5    SCSD. However, Plaintiff’s provided cases are too attenuated to the constitutional

6    causes of action proceeding from this Motion. Cf. Monell, 436 U.S. at 694. Accordingly,

7    Defendants’ Motion to Dismiss is GRANTED with leave to amend as to Plaintiff’s Monell

8    theory of liability.7

9                    5.       Supervisory Liability

10           Finally as to Plaintiff’s federal claims, Defendants aver that she failed to properly

11   allege supervisory liability for Defendant Jones under 42 U.S.C. § 1983. Plaintiff argues

12   that there is a causal connection between the wrongful conduct of Defendant Jones and

13   the alleged constitutional violations of the instant matter. See Opp’n at 10.

14           “Under Section 1983, supervisory officials are not liable for actions of

15   subordinates on any theory of vicarious liability. A supervisor may be liable if there

16   exists either (1) his or her personal involvement in the constitutional deprivation, or (2) a

17   sufficient causal connection between the supervisor’s wrongful conduct and the

18   constitutional violation.” Hansen v. Black, 885 F.2d 642, 645-46 (9th Cir. 1989) (cleaned

19   up). “Supervisory liability exists even without overt personal participation in the offensive

20   act if supervisory officials implement a policy so deficient that the policy itself is a
21   repudiation of constitutional rights and is the moving force of the constitutional violation.”

22   Id. at 646 (cleaned up). “The law clearly allows actions against supervisors under

23
              7 Defendants’ motion to strike a number of Plaintiff’s allegations going to Monell liability is
24
     DENIED. Courts have demonstrated significant hesitancy in striking materials that tend to demonstrate
     such liability. See, e.g., Franklin v. City of Chicago, No. 1:18-CV-06281, 2020 WL 374669, at *4 (N.D. Ill.
25   Jan. 23, 2020); Rodriguez v. City of New York, No. CV-16-00214 (ENV) (ST), 2016 WL 3264166, at *2-3
     (E.D.N.Y. June 13, 2016); Mucci v. Twp. of Upper Darby, No. 2:14-CV-5215-CDJ, 2015 WL 13609777, at
26   *1 n.1 (E.D. Pa. Mar. 31, 2015). Here, the Court construed all of the allegations in the FAC in Plaintiff’s
     favor and still concluded, based on the significantly narrowed constitutional issues, that Plaintiff had not
27   identified a basis for Monell liability as to the potentially improper vehicle search and seizure.
     Nevertheless, as Plaintiff is receiving leave to amend, striking the requested material is inappropriate at
28   this juncture.
                                                            9
     Case 2:19-cv-01545-MCE-AC Document 68 Filed 09/07/21 Page 10 of 14


1    section 1983 as long as a sufficient causal connection is present . . . .” Starr v. Baca,

2    652 F.3d 1202, 1207 (9th Cir. 2011). Such causation may be established “by setting in

3    motion a series of acts by others,” or by “knowingly refusing to terminate a series of acts

4    by others, which the supervisor knew or reasonably should have known would cause

5    others to inflict a constitutional injury.” Id. at 1207-08 (cleaned up). “A supervisor can be

6    liable in his individual capacity for his own culpable action or inaction in the training,

7    supervision, or control of his subordinates; for his acquiescence in the constitutional

8    deprivation; or for conduct that showed a reckless or callous indifference to the rights of

9    others.” Id. at 1208 (cleaned up).

10          Here, Plaintiff alleges that Defendant Jones, inter alia, failed “to investigate and

11   discipline employees in the face of widespread constitutional violations”; failed to act in

12   response to “numerous incidents” and “systematic problems”; and created and

13   maintained “a culture of impunity.” Opp’n at 10 (cleaned up). However, a plaintiff cannot

14   establish supervisory liability by merely alleging that a defendant has final policy-making

15   authority; there must be a causal relationship between the authority and unconstitutional

16   conduct. See, e.g., Turano v. Cty. of Alameda, No. 17-CV-06953-KAW, 2018 WL

17   3054853, at *9 (N.D. Cal. June 20, 2018). Plaintiff here offers only conclusory

18   statements that Defendant Jones failed to adequately investigate misconduct and

19   maintained “a culture of impunity.” FAC at ¶ 52; see id. at ¶ 54. Such allegations do not

20   suffice. See Tennyson v. Cty. of Sacramento, No. 2:19-CV-00429-KJM-EFB, 2020 WL
21   4059568, at *3 (E.D. Cal. July 20, 2020) (finding that plaintiffs failed to “plead factual

22   support . . . linking Sheriff Jones’s conduct to each underlying deprivation”); id. at *4

23   (comparing viable supervisory liability claims). Therefore, Defendants’ Motion to Dismiss

24   as to this claim is GRANTED, and Plaintiff’s supervisory liability claims against

25   Defendant Jones are DISMISSED with leave to amend.

26   ///
27   ///

28   ///
                                                    10
     Case 2:19-cv-01545-MCE-AC Document 68 Filed 09/07/21 Page 11 of 14


1            B.        Plaintiff’s State Claims8

2                      1.     Violation of the Bane Act, Cal. Civ. Code § 52.1 (Eighth Cause
                              of Action)
3

4            “The elements of a cause of action under the Bane Act are: (1) defendants

5    interfered by threat, intimidation, or coercion, or attempted to interfere . . . ; (2) with the

6    exercise or enjoyment by any individual of rights secured by federal or state law.”

7    Ordonez v. Stanley, 495 F. Supp. 3d 855, 865-66 (C.D. Cal. 2020) (citing King v. State of

8    Cal., 242 Cal. App. 4th 265, 294 (2015)). “Plaintiff must allege defendants had a specific

9    intent to violate the rights of plaintiff.” Id. at 866 (citing Reese v. Cty. of Sacramento,

10   888 F.3d 1030, 1043 (9th Cir. 2018)). Further, a “plaintiff must prove that the

11   defendant(s) interfered (or attempted to interfere) with her rights . . . (and that the

12   defendant(s) did so other than by speech alone, unless the speech itself threatened

13   violence).” Doe By & Through Doe v. Petaluma City Sch. Dist., 830 F. Supp. 1560, 1582

14   (N.D. Cal. 1993); see Johnson v. City of Atwater, No. 1:18-CV-00920-DAD-SAB,

15   2019 WL 4166842, at *7 (E.D. Cal. Sept. 3, 2019), report and recommendation adopted,

16   No. 1:18-CV-00920-DAD-SAB, 2019 WL 7290514 (E.D. Cal. Dec. 30, 2019) (citing Doe

17   with approval); Johnson v. Baca, No. CV 13-04496 MMM (AJWx), 2014 WL 12588641,

18   at *15 (C.D. Cal. Mar. 3, 2014) (same); Austin B. v. Escondido Union Sch. Dist., 149 Cal.

19   App. 4th 860, 882, 57 Cal. Rptr. 3d 454, 471 (2007) (citing California jury instructions9 in

20   holding that section 52.1 requires a threat or act of violence).
21           At least one court has found that “an unlawful search or seizure can form the

22   basis of a cause of action under § 52.1.” Martin v. Cty. of San Diego, No. 03-CV-1788-

23   IEG (WMC), 2004 WL 7334370, at *4 (S.D. Cal. May 12, 2004). Reviewing the facts in

24   the light most favorable to Plaintiff, she has pled that her arrest was not supported by

25
             8  As indicated, Defendants did not expressly seek to dismiss Plaintiff’s claims arising under the
26   California Constitution. They are thus not addressed on the merits. Defendants did, however, seek to
     dismiss those claims against Jones. ECF No. 51-1 at 11-12. For the reasons stated, Defendants’ Motion
27   is well-received, and those claims are DISMISSED with leave to amend as to Jones only.

28           9   Previously CACI No. 3025, now CACI No. 3066.
                                                          11
     Case 2:19-cv-01545-MCE-AC Document 68 Filed 09/07/21 Page 12 of 14


1    probable cause, thus invoking a level of “coercion” prohibited by the Bane Act. See id.

2    at *3-4. Accordingly, Defendants’ Motion to Dismiss as to this claim is DENIED.

3                  2.     False Imprisonment (Ninth Cause of Action)

4           The tort of false imprisonment “consists of the nonconsensual, intentional

5    confinement of a person, without lawful privilege, for an appreciable length of time,

6    however short.” Fermino v. Fedco, Inc., 7 Cal. 4th 701, 715 (1994). “Restraint may be

7    effectuated by means of . . . arrest.” Id. Under the California Penal Code, “an officer

8    cannot be held civilly liable for false imprisonment where the officer, acting within the

9    scope of his or her authority, made a lawful arrest or had reasonable cause to believe

10   the arrest was lawful.” Blankenhorn v. City of Orange, 485 F.3d 463, 486 (9th Cir. 2007)

11   (citing Cal. Pen. Code § 847(b)) (cleaned up). Because, as alleged, Plaintiff has pled

12   that she was arrested without probable cause, the Motion to Dismiss this claim is

13   DENIED.

14                 3.     IIED (Eleventh Cause of Action)

15          Plaintiff’s IIED allegations are entirely conclusory and merely recite the elements

16   of this common law tort. This claim thus fails on its pleading alone. See Twombly,

17   550 U.S. at 570. It is DISMISSED with leave to amend.

18                 4.     Negligence (Twelfth Cause of Action)

19          Finally, Defendants seek to dismiss Plaintiff’s negligence claim, by which she

20   argues that Defendant Allbee, and vicariously County and SCSD, breached their owed
21   duty of care. “To establish negligence, a party must prove the following: (a) a legal duty

22   to use due care; (b) a breach of such legal duty; (c) the breach as the proximate or legal

23   cause of the resulting injury.” Hernandez v. City of San Jose, 14 Cal. App. 4th 129, 133

24   (1993) (cleaned up) (emphases omitted). Law enforcement officers have “a duty to

25   perform their official duties in a reasonable manner.” Lugtu v. California Highway Patrol,

26   26 Cal. 4th 703, 717 (2001) (citing affirmatively Whitton v. State of California, 98 Cal.
27   App. 3d 235 (1979)) (cleaned up). Negligence liability “may be imposed if . . . an officer

28   undertakes affirmative acts that increase the risk of harm to the plaintiff.” Zelig v. Cty. of
                                                    12
     Case 2:19-cv-01545-MCE-AC Document 68 Filed 09/07/21 Page 13 of 14


1    Los Angeles, 27 Cal. 4th 1112, 1129 (2002) (emphasis added).

2            Generally, courts considering such “affirmative acts” are discussing the actions of

3    officers placing a plaintiff in physical danger (e.g., directing a plaintiff to move their

4    vehicle at their own peril). See, e.g., McCorkle v. Los Angeles, 70 Cal. 2d 252 (1969).

5    However, affirmative acts are not so limited. See, e.g., Pierce v. Cty. of Marin,

6    291 F. Supp. 3d 982, 1000 (N.D. Cal. 2018) (denying defendants’ motion to dismiss

7    when county employees through acts and omissions caused plaintiff to be wrongfully

8    arrested on multiple occasions); Garcia v. City of King City, No. 14-CV-01126-BLF, 2015

9    WL 1737936, at *3 (N.D. Cal. Apr. 8, 2015) (denying defendants’ motion to dismiss

10   where plaintiff plausibly alleged that an officer failed his duty to comply with the law

11   regarding the seizure and impoundment of vehicles).

12           As alleged, Allbee committed an affirmative act in his official capacity when he

13   arrested Plaintiff and seized her car. In doing so, he assumed a duty to perform these

14   undertakings — as they pertained to Plaintiff — in a reasonable manner. See Whitton,

15   98 Cal. App. 3d at 241 (“[O]fficers need not exercise perfect judgment. Their duty is to

16   perform their official duties in a reasonable manner.”). Plaintiff has adequately pled facts

17   going to the remaining elements as well.10 Accordingly, Defendants’ Motion to Dismiss

18   Claim Twelve (Negligence) is DENIED.

19   ///

20   ///
21   ///

22                                                CONCLUSION

23

24           In consideration of the foregoing, Defendants’ Motion to Dismiss (ECF No. 51) is

25           10 Defendants’ arguments as to immunity are unavailing. Public employees are “liable for injury
     caused by his act or omission to the same extent as a private person.” Cal. Gov’t Code § 820(a); see
26   Frausto v. Dep’t of California Highway Patrol, 53 Cal. App. 5th 973, 989 (2020); see also Cal. Civ. Code
     § 1714(a). Public entities are “liable for injury proximately caused by an act or omission of an employee of
27   the public entity within the scope of his employment if the act or omission would . . .have given rise to a
     cause of action against that employee . . . .” Cal. Gov’t Code § 815.2(a); see Mackie v. Cty. of Santa
28   Cruz, 444 F. Supp. 3d 1094, 1115 (N.D. Cal. 2020).
                                                          13
     Case 2:19-cv-01545-MCE-AC Document 68 Filed 09/07/21 Page 14 of 14


1    GRANTED in part and DENIED in part as follows:

2           1.     Defendants’ Motion to Strike is DENIED.

3           2.     Defendants’ Motion to Dismiss is DENIED as to the following claims: Claim

4    One (False Detention/Arrest); Claim Two (Retaliation); Claim Three (Unreasonable

5    Seizure); Claim Four (Unreasonable Search); Claim Eight (Bane Act); Claim Nine (False

6    Imprisonment); and Claim Twelve (Negligence).

7           3.     Defendants’ Motion to Dismiss is GRANTED with leave to amend as to the

8    following claims: Monell; Supervisory Liability; and Claim Eleven (IIED).

9           4.     Defendants’ Motion to Dismiss is GRANTED with leave to amend as to

10   Jones only as to the following claims: Claim Five (False Detention/Arrest under the

11   California Constitution); Claims Six and Seven (Unreasonable Search and Seizure under

12   the California Constitution).

13          Not later than twenty (20) days following the date this Memorandum and Order is

14   electronically filed, Plaintiff may, but is not required to, file an amended complaint. If no

15   amended complaint is timely filed, the causes of action dismissed herein will be deemed

16   dismissed with prejudice upon no further notice to the parties.

17          IT IS SO ORDERED.

18

19          Dated: September 7, 2021

20
21

22

23

24

25

26
27

28
                                                   14
